 

Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 1 of9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

ck one:
of I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[ ] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel. My counsel will file a

motion to represent me and be added to the case by October 23, 2020.

I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

a er

 

 

 

 

SIGNATURE Mailing Address
Eldaie Kenadriel Little Kouk fc, 17204
PRINTED NAME City, State and Zip
EC Kendciek Cl Ma mai\, Com
Date: -Il- , 2020 Email Address
501-563-4339
Telephone

IF YOU WANT TOJOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

of” I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little

[ ] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiffs attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

 

 

[ | I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
“Addy BROW 2107 ONYX OR

SIGNATURE Mailing Address *
Pamdy Q+0-— Little Rod< 72209
PRINTED NAME City, State and Zip

Ligldsat lbrowm o mail. conn
Date: ey, 5 , 2020 Email Addres$

50\- Hi\3-279S

Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
 

Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 3 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADEE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

X I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

[J I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
[ Walker SUS Cor Qu le. Nace.
_ SIGNATURE Mailing Address
Parloaca LOalker Little, Rock Me 12209
PRINTED NAME City, State and Zip

 

Shorter Lboss@ Uahod.co mY)
Date: 50 , 2020 Email Address .
{2 S01. SUS - 202%

Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020

 

 
 

Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 4 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L, DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

vo CONSENT T6-JOIN.COLLECTIVE ACTION | ae

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’ s attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
SIGNATURE Mailing Address

Jones NAME Ls City, State and Zip
Date: , 2020 Email Address
501 Seo 485K

Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 5of9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

 

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have

Plaintiff’s attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

Lk, consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
oboe“ 3/71 LMY Kncl JucKioatyfle Ar Teele

‘SIGNATURE. Mailing Address

“Dedeclt Mews 3 AhehS: tthe fv Jeol

PRINTED NAME City, State and Zip

 

A Mets /4D1 BY bhes «bam

Date: ful ( 5 , 2020 Email Address

S01-FI7-0(0
Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020

 
Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 6 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADEIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

 

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:
Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’s attorney represent me and I intend to consult with other counsel. My counsel will file a

motion to represent me and be edded to the case by October 23, 2020.

[] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

dione Mailing Address

Anthony “Philips 4

 

PRINTED NAME City, State and Zip
Al Phu S800! re
Date: q -8 “AD , 2020 Email Address
So- 49-3 4L5
Telephone

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020

 

 
 

Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 7 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
VS. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

a CONSENT TO JOIN COLLECTIVE ACTION.

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Check one:

I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff's attorney represent me and I intend to consult with other counsel. My counsel will file a

motion to represent me and be added to the case by October 23, 2020.

I cOpsent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

Wh Crime RAF

 

 

 

 

 

 

“SIGNATURE Mailing Address
Audiona Roy Jocksinwity. A@ az
PRINTED NAME City, State and Zip
Mr <1O¢4 Hagmail com
Date: 4 | , 2020 Emaildddress *
50k 514 -365\
Telephone

IF YOU WANT TOJOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020
Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 8 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION

Twas a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:
Check one:

[ I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh.law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’s attorney represent me and I intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

 

 

 

 

[ ] I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.
Chale Ancderpean GILO Saddle. Hill Dr
SIGNATURE Mailing Address
Charle 9 Db nde ¥ Sor Mexwander AR, 12.002
PRINTED NAME City, State and Zip

Charles, Anderson 44eyahoo,cond

Date: 32 + ¥ , 2020 Email Address
ADO HI) 2- FOF

Telephone

 

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020

 
Case 4:20-cv-00020-LPR Document 22 Filed 09/15/20 Page 9 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

YOLANDA RICHARDS, NORMA L. DIXON,
and CYNTHIA D’ABADIE, Individually and on

Behalf of All Others Similarly Situated PLAINTIFFS
Vs. No. 4:20-cv-020
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

CONSENT TO JOIN COLLECTIVE ACTION ee

I was a non-exempt contract employee for the Pulaski County Special School District on or
after January 7, 2017. I understand this lawsuit is being brought under the Fair Labor Standards Act

for unpaid wages:

Chegk one:

’ I consent to becoming a party-plaintiff in this lawsuit, and I agree to be represented
by Plaintiffs’ attorney, Mr. Chris Burks, WH Law, PLLC, 1 Riverfront Dr., Suite 745 North Little
Rock AR 72114; Telephone: (501) 891-6000; Email: chris@wh law.

[] I consent to becoming a party-plaintiff in this lawsuit, but I do not agree to have
Plaintiff’s attorney represent me and { intend to consult with other counsel. My counsel will file a
motion to represent me and be added to the case by October 23, 2020.

]

I consent to becoming a party-plaintiff in this lawsuit, and I will represent myself.

POBox Os

SIGNATURE Mailing Address

a 3 ~—_

Shavands Kenn Englacna| FAQ. Jan 4
PRINTED NAME City, State and Zip

dS r ce
ate: X -b , ai ress ~~
pee Kel Be ec

Telephone

   
 
   

IF YOU WANT TO JOIN THIS LAWSUIT, CONSENT MUST BE
RETURNED BY: OCTOBER 23, 2020

 
